Van Dusen, P. J.,
dissenting. — The trust fund was invested in obligations secured by an interest in. a mortgage pool. The management and liquidation of the mortgage pool is in hands other than those of the trustee. The cash which has been received on account of the investment is not subject to the risks or the expenses of the further liquidation of the mortgage pool. Though the trust fund may never get more, it can never get less. Under these circumstances the money received should at once be apportioned and distributed on the principle of Nirdlinger’s Estate (No. 2), 327 Pa. 171. I see no reason to do otherwise ; and consideration for the life tenant ought to lead us to make a distribution just as soon as it can be done with safety. We have just held in Nirdlinger’s Estate that current rents should be paid to the life tenant on account of income even though it is uncertain whether eventually income to that amount will be realized. In the present case we are sure that a certain amount has been realized.